        Case 1:18-cv-01087-JEB Document 54 Filed 10/28/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 CONSERVATION LAW FOUNDATION,

       Plaintiff,
               v.                                    Civil Action No. 18-1087 (JEB)
 WILBUR ROSS, in his official capacity as
 Secretary of Commerce, et al.,

       Defendants,

               and

 FISHERIES SURVIVAL FUND,

       Defendant-Intervenor.


                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

ORDERS that:

      1. Plaintiff’s Motion for Summary Judgment is GRANTED;

      2. Defendants’ and Defendant-Intervenor’s Cross-Motions for Summary Judgment are

         DENIED;

      3. Defendants are ENJOINED from allowing gillnet fishing within the two areas

         formerly known as the Nantucket Lightship Groundfish Closure Area and the Closed

         Area 1 Groundfish Closure Area until they have fully complied with the Endangered

         Species Act and the Magnuson-Stevens Fishery Conservation and Management Act;

         and




                                               1
         Case 1:18-cv-01087-JEB Document 54 Filed 10/28/19 Page 2 of 2




      4. Judgment is ENTERED in favor of Plaintiff.



                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge

Date: October 28, 2019




                                               2
